PER CURIAM: *
Counsel appointed to represent Kindal L. Nation and Timothy Nation in this di*474rect criminal appeal has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Timothy Nation has filed a motion for appointment of substitute counsel in response to counsel’s Anders brief. Kindal L. Nation has not filed a response.
Our independent review of the record and counsel’s brief shows that there are no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cir. R. 42.2. Timothy Nation’s motion for appointment of substitute counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.